DETAILED ACTION
This action is responsive to Applicant’s election filed 7/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 2-4), corresponding to claims 1-4, 7-9, and 11, in the reply filed on 7/18/2022 is acknowledged. The Examiner agrees that the above claims read upon the elected invention.
As such, claims 5-6 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/2022.

Claim Status
Claims 1-11 are pending.
Claims 5-6 and 10 are withdrawn.
Claims 1-4, 7-9, and 11 are examined herein.

Claim Objections
Claim 1 is objected to because of the following informalities:  
line 2 should be amended to say: “and wherein the conductive enclosure is grounded” for enhanced clarity.
line 7 should be amended to say: “and wherein the piping assembly is configured to”
line 11 should be amended to say: “and wherein the core block has an”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-4, the limitations “in the vicinity” (twice each, lines 4 and 6) are regarded as indefinite claim language. The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the interest of compact and expedited prosecution, the Examiner interprets the limitations as reading: “substantially near”.

Regarding claim 9, the limitation: “wherein the hollow tube and the core block each comprise resin” renders the scope of the claim indefinite. Particularly, there is no single chemical compound that is resin. Rather, a resin is defined as “any of various solid or semisolid amorphous…organic substances” (Merriam-Webster dictionary). As such, the scope of the limitation is unclear. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading: “wherein the hollow tube and the core block each comprise a resin”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US Pub. 2015/0243541) in view of Himori (US Patent 7,622,017) and Holland (US Pub. 2006/0076108), with Sun (US Pub. 2016/0276141) as an evidentiary reference.
Regarding claim 1, Hayashi teaches a substrate processing apparatus ([0034] and Fig. 1, apparatus #10) comprising: 
a conductive enclosure ([0034] and Fig. 1, container #12) having a gas passage ([0039] and Fig. 1, passage through the bottom wall comprising a portion of gas supply line #28) and being grounded ([0034] and Fig. 1, frame-grounded); 
a substrate support ([0036] and Fig. 1, placing table #18) disposed in the conductive enclosure (see Fig. 1, inside the inner volume) and including a conductive member ([0036] and Fig. 1, base portion #18a made of metal, such as aluminum) having a gas passage (Fig. 1, passage comprising another portion of line #28); 
a power source ([0049] and Fig. 1, power system “PS” supplying HF power and DC chucking voltage) connected to the conductive member ([0049] and Fig. 1, PS coupled through MU to rods #58a-b, then to base portion #18a); and 
a piping assembly disposed between the conductive enclosure and the conductive member ([0039] and Fig. 1, gas supply line #28 passing through lower wall passage and table passage), and configured to supply a gas from an outside of the conductive enclosure to the gas passage of the conductive member through the gas passage of the conductive enclosure ([0039] and Fig. 1, gas supply line #28 supplies heat transfer gas, such as helium, from an exterior supply mechanism through both passages to the rear surface of wafer “W”), and
the piping assembly including: a hollow tube having an inner sidewall (see Fig. 1, line #28 appears to be a hollow tube with inner/outer sidewalls). 

Hayashi does not teach wherein the piping assembly includes a core block disposed in the hollow tube and having an outer sidewall fitting the inner sidewall of the hollow tube, the core block having a first dielectric constant; and at least one dielectric member disposed in at least one of the hollow tube and the core block, the at least one dielectric member having a second dielectric constant higher than the first dielectric constant, wherein at least one of the inner sidewall of the hollow tube and the outer sidewall of the core block has at least one spiral groove, the at least one spiral groove defines an internal passage having a first opening and a second opening, the first opening is in fluid communication with the gas passage of the conductive member, and the second opening is in fluid communication with the gas passage of the conductive enclosure.
However, Himori teaches wherein a piping assembly (Himori – C9, L65 and Figs. 7A-B, gas feed unit #500) includes a core block (Himori – C10, L3 and Figs. 7A-B, inner container #514) disposed in a hollow tube (Himori – C10, L4 and Figs. 7A-B, outer container #502) and having an outer sidewall fitting the inner sidewall of the hollow tube (see Fig. 7B, #514 fitting securely inside #502), the core block having a first dielectric constant (Himori – C10, L20: #514 formed of a low dielectric constant material such as quartz or Teflon); and at least one dielectric member disposed in at least one of the hollow tube and the core block (see as in annotated Fig. 7A below), the at least one dielectric member having a second dielectric constant (Himori – C10, L20: #514 formed of a low dielectric constant material such as quartz or Teflon; limitation does not prohibit first and second constants from being the same), wherein the outer sidewall of the core block has at least one spiral groove (Himori – C10, L5 and Fig. 7A, inner container #514 has spirally formed pipes #506, 508, 510), the at least one spiral groove defines an internal passage having a first opening (Himori – Fig. 7A, top openings of pipes) and a second opening (Himori – Fig. 7A, bottom openings of pipes), the first opening is in fluid communication with the gas passage of the conductive member (Himori – Fig. 7A, feeding pipe #504), and the second opening is in fluid communication with the gas passage of the conductive enclosure (Himori – Fig 7A, feeding pipe #512).

    PNG
    media_image1.png
    608
    425
    media_image1.png
    Greyscale

	To clarify the Examiner’s position, the Examiner interprets the limitation “at least one dielectric member disposed in” to conform to the broadest reasonable interpretation of the term “member”. Merriam-Webster dictionary defines “member” as: “a part of a whole”. As such, any arbitrarily identified portion or piece of the core block or the hollow tube meets the above limitation, as in the annotated Fig. 7A above.
Hayashi and Himori both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Hayashi apparatus with the piping assembly of Himori in order to prevent discharge in the thermal transfer gas path (Himori – C12, L27-37).

Modified Hayashi does not teach wherein the second dielectric constant is higher than the first dielectric constant.
While Holland does not explicitly teach the above limitation, Holland does teach wherein a first material (Holland – [0032] and Fig. 4, region 108 formed of a material with a different coefficient of thermal conductivity) is inserted into a second material (Holland – [0032] and Fig. 4, regions #102, 104, or 106). Further, Holland teaches wherein the selection of each material is a result effective variable- wherein the materials are selected in order to promote different rates of heat transfer in order to control the temperature distribution across the substrate (Holland – [0032]). 
Holland does not explicitly teach the dielectric constants of said materials, but the Examiner asserts that it would be known to one of ordinary skill that the dielectric constant of the first and second materials would be variable as well, and considered as part of achieving the above result. In support of such an assertion, the Examiner provides the Sun reference (Sun – [0025]).
Modified Hayashi and Holland both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum value for the thermal conductivity (and thus, the dielectric constant) of the first and second materials through routine experimentation in order to promote different rates of heat transfer in order to control the temperature distribution across the substrate (Holland – [0032]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Regarding claim 2, Hayashi does not teach wherein the hollow tube has a hollow cylinder shape, and the core block has a cylinder shape.
However, Himori teaches wherein a hollow tube (Himori – C10, L4 and Figs. 7A-B, outer container #502) has a hollow cylinder shape (see Figs. 7A-B), and a core block (Himori – C10, L3 and Figs. 7A-B, inner container #514) has a cylinder shape (see Figs. 7A-B). 
Hayashi and Himori both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Hayashi apparatus with the piping assembly of Himori in order to prevent discharge in the thermal transfer gas path (Himori – C12, L27-37).

Regarding claim 3, Hayashi does not teach wherein 20the at least one dielectric member comprises a first annular member and a second annular member, the first annular member is disposed in the hollow tube in the vicinity of the first opening, and the second annular member is disposed in the core block in the vicinity of the first opening.
However, Himori teaches wherein 20the at least one dielectric member comprises a first annular member and a second annular member (see annotated Fig. 7A below), the first annular member is disposed in the hollow tube in the vicinity of the first opening (see below, near the pipe #504), and the second annular member is disposed in the core block in the vicinity of the first opening (see below, near the pipe #504).

    PNG
    media_image1.png
    608
    425
    media_image1.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Hayashi apparatus with the piping assembly of Himori in order to prevent discharge in the thermal transfer gas path (Himori – C12, L27-37).

Regarding claim 4, Hayashi does not teach wherein the at least one dielectric member comprises a third annular member and a fourth annular member, the third annular member is disposed in the hollow tube in the vicinity of the second opening. and the fourth annular member is disposed in the core block in the vicinity of the second opening.
However, Himori teaches wherein 20the at least one dielectric member comprises a third annular member and a fourth annular member (see annotated Fig. 7A below), the third annular member is disposed in the hollow tube in the vicinity of the second opening (see below, near the pipe #512), and the fourth annular member is disposed in the core block in the vicinity of the second opening (see below, near the pipe #512).

    PNG
    media_image1.png
    608
    425
    media_image1.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Hayashi apparatus with the piping assembly of Himori in order to prevent discharge in the thermal transfer gas path (Himori – C12, L27-37).

Regarding claim 7, Hayashi does not teach wherein the at least one spiral groove is separated from the at least one dielectric member by a distance that is within twice the width of the at least one spiral groove.
However, Himori teaches wherein the at least one spiral groove (Himori – Fig. 7A, pipes #506, 508, 510) is separated from the at least one dielectric member (see as annotated below, any of 1st-4th) by a distance that is within twice the width of the at least one spiral groove (see explanation below).

    PNG
    media_image1.png
    608
    425
    media_image1.png
    Greyscale

To clarify the Examiner’s position, since the word “member” can be met by any arbitrarily drawn portion of the larger element, each dielectric member can be drawn such that the spiral grooves #506, 508, 510 are separated from each dielectric member by a distance that is within twice the width of the at least one spiral groove.
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Hayashi apparatus with the piping assembly of Himori in order to prevent discharge in the thermal transfer gas path (Himori – C12, L27-37).

Regarding claim 8, Hayashi does not teach wherein the at least one dielectric member has a length that is 12 times or more the width of the at least one spiral groove.
However, Himori teaches wherein the at least one dielectric member (see as annotated below, any of 1st-4th) has a length that is 12 times or more the width (see explanation below) of the at least one spiral groove (Himori – Fig. 7, pipes #506, 508, 510).

    PNG
    media_image1.png
    608
    425
    media_image1.png
    Greyscale

To clarify the Examiner’s position, since the word “member” can be met by any arbitrarily drawn portion of the larger element, each dielectric member can be drawn such that each dielectric member has a length that is 12 times or more the width of the at least one spiral groove.
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Hayashi apparatus with the piping assembly of Himori in order to prevent discharge in the thermal transfer gas path (Himori – C12, L27-37).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US Pub. 2015/0243541), Himori (US Patent 7,622,017), and Holland (US Pub. 2006/0076108), with Sun (US Pub. 2016/0276141), as applied to claims 1-4 and 7-8 above, and further in view of Mett (US Patent 6,500,299).
The limitations of claims 1-4 and 7-8 are set forth above.
Regarding claim 9, Hayashi does not teach wherein the hollow tube and the core block each comprise resin, and each of the at least one dielectric member each comprises at least one material selected from the group consisting of quartz, ceramics, silicon, and metals.
However, Himori teaches wherein the hollow tube and the core block each comprise resin (Himori – C3, L16-28: comprises a fluorine resin such as TeflonTM).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Hayashi apparatus with the piping assembly of Himori in order to prevent discharge in the thermal transfer gas path (Himori – C12, L27-37).

Modified Hayashi does not teach wherein each of the at least one dielectric member each comprises at least one material selected from the group consisting of quartz, ceramics, silicon, and metals.
However, Mett teaches wherein each of the at least one dielectric member each comprises at least one material selected from the group consisting of quartz, ceramics, silicon, and metals (Mett – C5, L5-10 and Figs. 2a-b, dielectric insert formed of a ceramic, polymers, or mixtures thereof).
Modified Hayashi and Mett both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate each of the at least one dielectric member from quartz or ceramics, since Mett teaches such materials are suitable for gas inserts to prevent plasma formation inside the passages (Mett – C5, L5-17).
Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Himori (US Patent 7,622,017) in view of Holland (US Pub. 2006/0076108), with Sun (US Pub. 2016/0276141) as an evidentiary reference.
Regarding claim 11, Himori teaches a piping assembly (Himori – C9, L65 and Figs. 7A-B, gas feed unit #500) comprising: 
a hollow tube (Himori – C10, L4 and Figs. 7A-B, outer container #502) having an inner sidewall (see Fig. 7A-B); 
a core block (Himori – C10, L3 and Figs. 7A-B, inner container #514) disposed in the hollow tube (see Figs. 7A-B) and having an outer sidewall fitting the inner sidewall of the hollow tube (see Fig. 7B, #514 fitting securely inside #502), the core block having a first dielectric constant (Himori – C10, L20: #514 formed of a low dielectric constant material such as quartz or Teflon); and 
at least one dielectric member disposed in at least one of the hollow tube and the core block (see as in annotated Fig. 7A below, any of 1st-4th), 
wherein the outer sidewall of the core block has at least one spiral groove (Himori – C10, L5 and Fig. 7A, inner container #514 has spirally formed pipes #506, 508, 510), and the at least one spiral groove defines an internal passage having a first opening (Himori – Fig. 7A, top openings of pipes) and a second opening (Himori – Fig. 7A, bottom openings of pipes).

    PNG
    media_image1.png
    608
    425
    media_image1.png
    Greyscale

To clarify the Examiner’s position, the Examiner interprets the limitation “at least one dielectric member disposed in” to conform to the broadest reasonable interpretation of the term “member”. Merriam-Webster dictionary defines “member” as: “a part of a whole”. As such, any arbitrarily identified portion or piece of the core block or the hollow tube meets the above limitation, as in the annotated Fig. 7A above.

Himori does not teach the at least one dielectric member having a second dielectric constant higher than the first dielectric constant.
While Holland does not explicitly teach the above limitation, Holland does teach wherein a first material (Holland – [0032] and Fig. 4, region 108 formed of a material with a different coefficient of thermal conductivity) is inserted into a second material (Holland – [0032] and Fig. 4, regions #102, 104, or 106). Further, Holland teaches wherein the selection of each material is a result effective variable- wherein the materials are selected in order to promote different rates of heat transfer in order to control the temperature distribution across the substrate (Holland – [0032]). 
Holland does not explicitly teach the dielectric constants of said materials, but the Examiner asserts that it would be known to one of ordinary skill that the dielectric constant of the first and second materials would be variable as well, and considered as part of achieving the above result. In support of such an assertion, the Examiner provides the Sun reference (Sun – [0025]).
Himori and Holland both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum value for the thermal conductivity (and thus, the dielectric constant) of the first and second materials through routine experimentation in order to promote different rates of heat transfer in order to control the temperature distribution across the substrate (Holland – [0032]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawakami (US Patent 5,542,559, Fig. 2), Donde (US Patent 5,720,818, Fig. 6B), Narendrnath (US Patent 6,581,275, Fig. 6B), Samir (US Pub. 2009/0086401, Fig. 15A), Goto (US Pub. 2009/0230636, Fig. 3A), Sato (US Pub. 2009/0255631, Fig. 4A), Hao (US Patent 7,685,965, Fig. 4D), Anada (US Pub. 2016/0276198, Fig. 4), and Cho (US Pub. 2017/0352568, Fig. 5) all teach variations of a dielectric insert for arc prevention in gas passageways.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718